Citation Nr: 1608451	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran had active duty service from October 1992 to February 1997 with 4 months and 15 days of prior active service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO. In January 2012, the Board remanded the issue on appeal for further development of the record. All development requested in the remand has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in May 2015. The claim was last adjudicated in September 2015.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with her claim. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the criteria regarding employability. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in January 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, requested that the AOJ provide the Veteran with the necessary notice regarding her TDIU claim and schedule her for VA examination that addresses the effect her service-connected disabilities have on her ability to maintain gainful employment. Here, the November 2013, February 2014, October 2014, and September 2015 VA examinations address the effect her service-connected disabilities have on her employment. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for right shoulder impingement syndrome with degenerative arthritis (rated as 30 percent disabling), left shoulder impingement syndrome (rated as 20 percent disabling), left linguinal nerve damage (rated as 10 percent disabling), mini-laparotomy surgical scar (rated as 10 percent disabling), right shoulder scar associated with right shoulder impingement syndrome (rated as 0 percent disabling) and abdominal surgical scar (rated as 0 percent disabling); the combined rating is 60 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that she is not unable to secure and follow a substantially gainful occupation due to her service-connected disabilities and referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

The November 2006 report of VA examination reflects the Veteran's report that her usual occupation was stenographer; however, she was currently a student, having lost her job because of her inability to use the right shoulder in stenographic activities. To that end, she reported that her right shoulder disability had caused significant impact on her employment given that she had difficulty grasping and using her right arm in stenographic activities, including typing. 

The March 2009 report of VA examination reflects the Veteran's report that her usual occupation was billing and collection. She indicated that she was not currently employed and had been unemployed for 2 to 5 years. She reported that her right shoulder disability was the reason for her unemployment.

The November 2013 report of VA examination reflects that the Veteran's right shoulder disability impacted her ability to work. The examiner concluded that the disability precluded all occupational activities that require forceful grasping and pulling, lifting, carrying or pushing and all overhead work.

The February 2014 report of VA scar examination reflects that the Veteran's scar disabilities did not impact her ability to work. The October 2014 report of VA examination reflects that the Veteran's right shoulder disability impacted her ability to work. The examiner determined that the disability prevented engaging in any occupational activities that require the capacity to forward flex or abduct the arm beyond 45 degrees or require any lifting, carrying, or other forceful use of the right upper extremity.

The September 2015 report of VA examination reflects that the Veteran's right shoulder disability impacted her ability to work. To that end, the disability resulted in an inability to raise her arm overhead, push, pull, lift or carry with her right arm. However, the Veteran reported that she had a current job and was able to work with limited capacity due to her right shoulder condition. The additional September 2015 reports of VA cranial nerves and loss of sense of smell and or taste examinations reflect that the Veteran's lingual nerve disability did not impact her ability to work.

In this case, the Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's service-connected disabilities either individually or collectively render her unable to secure and follow a substantially gainful occupation. In the February 2014 and September 2015 reports of VA scar, cranial nerves and loss of sense of smell and or taste examinations, the examiner concluded that the service-connected scars and lingual nerve disabilities did not impact the Veteran's ability to work.

With regard to the Veteran's service-connected right shoulder disability, the record is clear that the right shoulder disability impacts her ability to work and precludes engaging in occupational activities that require the capacity to forward flex or abduct the arm beyond 45 degrees or require any lifting, carrying, or other forceful use of the right upper extremity. However, preclusion of all occupational activities was not indicated.

Furthermore, the September 2015 report of VA shoulder and arm examination documents that the Veteran had a current job and was able to work with limited capacity. Thus, despite the evidence demonstrating that her right shoulder disability impacted her ability to work, the evidence of record indicates, not only that the Veteran is employable, but that she is, in fact, employed as of September 2015. Substantially gainful employment (or lack thereof) is a key element to the benefit. 

The Board is aware of the Veteran's contention that she is not claiming current unemployability but rather she is claiming unemployability for the period of time from 2007 to 2008 when her right shoulder disability precluded her ability to maintain gainful employment. Again, since substantially gainful employment (or lack thereof) is a key element to the benefit, the AOJ attempted to obtain information regarding her employment history. However, the Veteran failed to respond to the AOJ's May 2015 request for information regarding her employment, work background (history). See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). Furthermore, the Board notes review of the Veteran's vocational rehabilitation program records demonstrates that she failed to fulfill requirements for the completion of that program and her vocational rehabilitation was discontinued effective April 2009.

The Board has considered the Veteran's assertions that she is unemployable (or was unemployable in 2007 to 2008) due to her service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than her lay assertions in determining that her service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that while her right shoulder disability may impact her ability to be employed, she is (was) not precluded from employment and, in fact, is currently employed.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating.


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


